In an action to foreclose a mortgage, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Lane, J.), dated May 13, 1993, which, upon granting the plaintiff’s motion for renewal, awarded the plaintiff a deficiency judgment pursuant to RPAPL 1371 in the principal sum of $104,765.92, plus interest, costs, and disbursements.
Ordered that the order and judgment is affirmed, with costs.
Since the plaintiff’s original motion for a deficiency judgment pursuant to RPAPL 1371 was properly and timely made, we reject the defendant’s contention that the instant application is untimely pursuant to RPAPL 1371 (2). The plaintiff’s original motion was denied because the plaintiff was unable to obtain a full appraisal of the subject premises. Specifically, the defendant’s tenant would not permit access to the premises, thus necessitating the plaintiff’s subsequent motions for renewal with the proper proof. Under these circumstances we cannot find that the instant motion for renewal was untimely (cf., Voss v Multifilm Corp., 112 AD2d 216; Mortgagee Affiliates Corp. v Jerder Realty Servs., 62 AD2d 591). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.